Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 4, 2021

                                    No. 04-21-00224-CV

         IN THE INTEREST OF D.A., A.A.R., C.P.R., C.P.R., Z.C., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01496
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
       The Clerk's Notification of Late Record is hereby NOTED. The Clerk's Record is due on
or before June 11, 2021.

       It is so ORDERED on June 4, 2021.

                                                                 PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court